                          THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
Rossisa Participacoes, S.A., et al.,              :   Case No 3:18-cv-00297
                                                  :
               Petitioners,                       :   Judge Rose
                                                  :
       v.                                         :   ORDER REGARDING THE NUMBER OF
                                                  :   MERITS BRIEFS TO BE FILED IN THIS
The Reynolds and Reynolds Company,                :   MATTER
                                                  :
               Respondent.                        :


       Having received the Petitioners’ motion requesting an order addressing the number of

merits briefs in this matter, the Court finds the motion to be well taken. It is hereby ordered that

the briefing in this matter, involving a petition for confirmation of an international arbitral award,

shall follow the rules for motion practice and shall involve: (a) the Petition to Confirm

Arbitration Award and to Enter Judgment (Petitioners’ initial brief already on file); (b)

Opposition to Petition for Confirmation of Arbitration Award (Respondent’s brief already on

file); and (c) Petitioners’ Reply. See 9 U.S.C. § 6 and S.D. Ohio Local Rule 7.2. Petitioners’

Reply is due on December 3, 2018 pursuant to this Court’s Order of Nov 5, 2018 (Doc. No. 12).

The reference by Respondent to a “motion to dismiss” in the caption of its opposition

memorandum does not change the procedure or the number of permissible briefs in these

circumstances. No additional memoranda or briefs beyond those enumerated here are permitted

in this matter except upon leave of court for good cause shown.

       November 19, 2018                       *s/Thomas M. Rose



                                               UNITED STATES DISTRICT JUDGE
